Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 1 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 2 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 3 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 4 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 5 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 6 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 7 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 8 of 9
Case 3:19-bk-30822 Doc 101-2 Filed 09/13/19 Entered 09/13/19 14:42:13   Desc
               Exhibit - 2 - Draft Settlement Agreement Page 9 of 9
